Title: To James Madison from William Jarvis, 11 November 1807
From: Jarvis, William
To: Madison, James


11th: Novr. 1807
This day has arrived Admiral Sinamens Squadron in 42 days from Corfu consisting of 9 sail of the line & two frigates.  They were bound to Russia but they put in here in consequence of  Winds & tempestuous weather.  Two of the Men of War are in distress.  The report of the Spaniard having declared war seems to be losing ground & that of the confinement of the Prince more generally beleived.  Two or three have declared to me that they had seen the proclamation
